Citation Nr: 0830240	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  98-15 592	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant may be recognized as a veteran for VA 
purposes.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The appellant had active duty service from February 1978 
until December 1979.  

This matter was previously before the Board of Appellants' 
Appeals (BVA or Board) in July 1999 and was remanded to the 
Department of Appellants Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from a 
February 1998 administrative decision.  


FINDINGS OF FACT

1. The appellant was dishonorably discharged, confined to 
hard labor, forfeited all pay and allowances, and reduced to 
the grade of airman basic as a result of a general court-
martial. 

2. The appellant was not insane at the time of the commission 
of the offenses that resulted in his general court-martial.

3. The appellant's discharge is considered a dishonorable 
discharge for purposes of VA benefits.


CONCLUSION OF LAW

The appellant is not a veteran for VA purposes and the 
character of the appellant's discharge from service is a bar 
to VA benefits. 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.102, 3.354 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Appellants Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
appellant status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current § 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied in an August 
1997 letter and a June 2004 letter in accordance with 
38 C.F.R. § 3.159(b)(1).  These letters informed the 
appellant of what evidence was required to substantiate his 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The May 2007 Supplemental Statement of 
the Case also provided the appellant with information on what 
kind of assistance VA would provide in developing his claim.  
The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service medical records and identified 
private medical records.  He submitted statements and medical 
records.  

In addition, adequate contemporaneous medical evidence is of 
record assessing the appellant's mental health at the time 
surrounding his service and no evidence has been submitted by 
the appellant indicating that a VA examination is necessary 
to determine whether he was insane at the time of his 
committing his offenses, to refute the contemporaneous 
findings.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim

The appellant essentially contends that the discharge he 
received was "too harsh" and that he mentally and 
emotionally broke down during service, as indicated in his 
September 1998 VA Form 9.  
 
The basic facts in this case are not in dispute. Service 
records reflect that the appellant received a dishonorable 
discharge, after a general court martial.  

The April 1979 General Court-Martial Order noted numerous 
violations of the Uniform Code of Military Justice in regards 
to the appellant.  He was found guilty of violations, 
including unlawfully grabbing and committing indecent 
assaults upon female airmen; using disrespectful language 
towards a superior, noncommissioned officer; willfully 
disobeying a lawful command from his superior, commissioned 
officer; assaulting an airman performing police duties; and 
unlawfully touching a female airman.  The appellant was 
dishonorably discharged, confined to hard labor for fourteen 
months, forfeited all pay and allowances, and reduced to the 
grade of airman basic as a result of his court-martial.  

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  In addition, benefits are not payable where a 
former service member was discharged or released by reason of 
the sentence of a general court-martial. 38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(2).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of the committing of the offense causing 
such discharge or release. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

The evidence clearly demonstrates that the appellant was 
dishonorably discharged as a result of a sentence of a 
general court-martial. Congress has prescribed in 38 U.S.C.A. 
§ 5303(a) that a discharge or release from service as a 
result of a sentence of a general court-martial "shall bar 
all rights of such persons under laws administered by the 
Secretary based upon the period of service from which 
discharged or dismissed." 38 U.S.C.A. § 5303(a). The only 
defense to that statutory bar to VA benefits is if it is 
established that at the time of the commission of the offense 
leading to the person's court-martial and discharge that the 
person was insane. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

According to 38 C.F.R. § 3.354(a), an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. 38 
C.F.R. § 3.354(b) provides when a rating agency is concerned 
with determining whether a appellant was insane at the time 
he committed an offense leading to his court-martial, 
discharge or resignation (38 U.S.C. § 5303(b)), it will base 
its decision on all the evidence procurable relating to the 
period involved, and apply the definition in paragraph (a) of 
this section.  The insanity need not have caused the 
misconduct; it must only have existed at the time of the 
commission of the offense leading to the person's discharge. 
Struck v. Brown, 9 Vet. App. 145 (1996).

Although the appellant has argued that he developed a mental 
disorder during service, the preponderance of the evidence is 
against a finding of insanity.  The burden is on the 
appellant to submit competent medical evidence that he was 
insane at the time of his offenses.  Stringham v. Brown, 8 
Vet. App. 445, 449 (1995).

The Board notes that the offenses generally took place in 
November 1978.  During the time period surrounding that 
month, there is clearly evidence that appellant was diagnosed 
with a psychological condition.  A November 9, 1978 clinical 
record noted a psychotic episode and ambulatory 
schizophrenia.  A November 15, 1978 clinical record diagnosed 
him with immature personality with antisocial traits.  

A November 15, 1978 Certificate of Psychiatric Evaluation 
noted that during his hospitalization the appellant 
demonstrated immaturity, irresponsibility, and a lack of 
motivation to improve.  He showed no signs of delusions, 
hallucinations, or thought disorder.  A Sanity Board was held 
and found his behavior indicative of immaturity and certain 
antisocial traits.  During his Sanity Board hearing the 
appellant specifically distinguished between hallucinations 
and fantasy/imagination and made it clear that he had not 
hallucinated.  He was diagnosed with immature personality 
with sociopathic traits, severe, unimproved.  The examiner 
also found no evidence of a mental defect, emotional illness, 
or a psychiatric disorder of sufficient severity to warrant 
disposition through military medical channels.

A November 19, 1978 service treatment record diagnosed him 
with immaturity personality with sociopathic traits; however, 
the examiner also found no evidence of mental defect and that 
he was mentally responsible for his behavior.  He also 
possessed sufficient capacity to understand and cooperate.  A 
November 1978 Medical Board Report specifically found the 
appellant responsible for his action at the time of the 
alleged incident.  His service treatment records generally 
diagnosed him with various mental disorders; however, none of 
them indicated that the appellant was insane at any time.  

Additionally, a January 1979 Sanity Board found the appellant 
to have passive-aggressive personality with anti-social and 
immature traits.  The Sanity Board found the appellant to 
suffer from a character and behavior disorder, but that as a 
result of his mental disease or defect the appellant did not 
lack substantial capacity to appreciate the criminality of 
his conduct or to conform his requirements to the law.  He 
possessed sufficient mental capacity to form the specific 
intent required for the offenses of indecent assault with 
intent to gratify his lust and assault with intent to commit 
rape, as well as to understand the nature of the proceedings 
against him, and to cooperate in his defense.  He was 
unsuited for further military service and there was no 
evidence of a mental defect, emotional illness, or 
psychiatric disorder, as defined by the Air Force, for 
disposition through military medical channels.  

The record indicates that the appellant was provided 
involuntary treatment due to his mental illness and 
presentation of substantial risk of imminent harm to himself 
or others following service.  Medical records from the G.M.H. 
generally indicated that the appellant received treatment for 
a mental disorder.  A January 28, 1980 record indicated that 
the appellant was discharged for manic-depressive illness 
versus schizophrenia, paranoid type.  His disorder was 
manifested by elated affect, auditory hallucinations, 
religious ideations, naked ambivalence, poor impulse control, 
poor interpersonal relationships, and minimal insights.  
However, he was found to only have mild vocational impairment 
and moderate social impairment.  Insanity was not noted in 
his records and the levels of impairment noted by the 
examiner do not rise to the level of insanity.

Following service, a VA examination was provided to the 
appellant in April 1980.  The examiner noted that the 
appellant demonstrated no evidence of a psychosis at the time 
of the examination or abnormal thinking or paranoid ideation.  
He was perfectly rational and oriented.  He was quite 
immature, inadequate, needed to prove masculinity, and had 
difficulty adjusting to authority figures.  He was diagnosed 
with immature personality, associated with lack of 
motivation, acting out, childish behavior, etc.  

The only other evidence provided as to the appellant's claim 
is his belief, and his sister's belief, which was provided in 
an undated affidavit, that he developed a mental disorder in 
service.  Although the appellant and his sister can provide 
testimony as to their own experiences and observations, the 
factual question of if the appellant's mental disorder can be 
attributed to his service or whether the appellant was in 
fact insane at the time of the commission of his offenses are 
medical questions, requiring a medical expert.  The appellant 
and his sister are not competent to render such opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  

The evidence of record, such as the findings of the Sanity 
Board, indicates that the appellant was not insane at the 
time of his committing offenses resulting in his court-
martial.  The majority of medical evaluations found the 
appellant to suffer from personality disorders; however, 
regardless of what mental disorder the appellant has been 
diagnosed with his examiners have generally not indicated 
that his disorders have reached the level of insanity.  He 
was also found to have the substantial capacity to conform 
his requirements to the law by the Sanity Board.  The 
findings of the Sanity Board are the most probative as to 
whether the appellant was insane at the time of his offenses, 
since it is both contemporaneous evidence and an 
investigation that specifically addresses the question of 
whether the appellant was insane at the time of his offenses 
by medical experts.  The November 15, 1978 Certificate of 
Psychiatric Evaluation also noted that he showed no signs of 
delusions, hallucinations, or thought disorder and that the 
appellant could distinguish between hallucinations and 
fantasy/imagination and had made it clear that he had not 
hallucinated.  The examiner also found no evidence of a 
mental defect, emotional illness, or a psychiatric disorder 
of sufficient severity to warrant disposition through 
military medical channels.  

While the appellant clearly had some mental difficulties 
during service, the majority of the evidence does not 
indicate that any mental disorder found rose to the level of 
insanity.  His examiners, including the Sanity Board, 
repeatedly and specifically found him capable of determining 
the criminality of his actions and of conforming his actions 
to the law.  Following service, he was similarly found to 
have mental disorders, but the records did not indicate they 
were of such an extent as to indicate insanity.  The January 
28, 1980 G.M.H. record found him only to have a moderate 
social impairment and mild vocational impairment.  The April 
1980 VA examination also found him to have an immature 
personality disorder, but found no evidence psychosis, 
abnormal thinking, or paranoid ideation. Such findings are 
not the equivalent of insanity.  In sum, although the 
appellant did suffer from a mental disorder during service, 
various examinations by different medical professionals 
specifically found him capable of understanding his actions 
and that any mental disorder did not rise to the level of 
insanity.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  Therefore, the Board must conclude 
that the character of the appellant's discharge from service 
is a bar to VA benefits.




[Continued on the next page]  

ORDER

The appellant is not a veteran for VA purposes and the 
appellant's character of discharge from service is a bar to 
VA benefits.  The appeal is denied.



____________________________________________
JONATHAN B. KRAMER 
Appellants Law Judge, Board of Appellants' Appeals




 Department of Appellants Affairs


